internal_revenue_service number release date index number --------------------------------------- -------------------------------------- ------------------------------ ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-107048-14 date date re --------------------------------------- ----------------------------- legend decedent spouse executor date date date account marital trust accountant company dear ---------------- --------------------------------------------------- -------------------------- -------------------------- ------------------ ---------------------- -------------------------- -------------------------------------------- --------------------------------------------------------------------------------------- --------------------------------------------- ------------------------ ----------- this letter responds to your authorized representative’s letter of date requesting an extension of time pursuant to sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to sever a marital trust into two separate trusts and to make a qualified_terminable_interest_property qtip_election under sec_2056 of the internal_revenue_code plr-107048-14 on date decedent created marital trust decedent died on date whereupon marital trust became irrevocable decedent was survived by spouse marital trust is a testamentary_trust and contains a pecuniary marital formula to minimize both federal and state estate_taxes article v section a paragraph of the marital trust provides that the net_income from the marital trust is to be paid to spouse at least quarter-annually for life in addition the trustees are directed to pay so much of the principal of the trust as the trustees deem necessary for her health support in reasonable comfort maintenance and education and so much of the principal as the trustees other than spouse deem appropriate thus the marital trust is for the sole benefit of spouse and meets the requirements of sec_2056 as qtip property article v section a paragraph provides that the trustees may divide the marital trust as the trustees deem appropriate to accommodate or reflect executors qtip_election the estate timely filed form_706 united_states estate and generation-skipping_transfer_tax return on date on the form_706 schedule m listed assets passing to marital trust in addition schedule m listed other_property passing_to_spouse including account spouse was listed as the sole beneficiary of account in fact marital trust was the beneficiary of account it is represented that marital trust should have been divided into two separate trusts a qtip marital trust and a non-qtip marital trust account should have been allocated to the qtip_trust and a qtip_election should have been made for the account and the qtip_trust the other assets listed on schedule m are in a non-qtip marital trust and no marital_deduction should be taken for those assets executor thoroughly reviewed the records necessary for preparation of the form_706 but found nothing to indicate that the marital trust was the beneficiary of account prior to filing the form_706 accountant did not ask company to provide him with the account paperwork designating the beneficiary consequently accountant did not advise executor of the need to sever marital trust into a qtip marital trust and a non- qtip marital trust and to make a qtip_election for account and the qtip marital trust the error was discovered when executor called company to have account transferred to spouse company did exhaustive research in the company archives to determine that in fact trust was the beneficiary of account law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value plr-107048-14 of the taxable_estate shall except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides that in the case of qualified_terminable_interest_property for purposes of sec_2056 such property shall be treated as passing to the surviving_spouse and for purposes of sec_2056 no part of such property shall be treated as passing to any person other than the surviving_spouse sec_2056 defines the term qualified_terminable_interest_property as property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life as defined in sec_2056 and iii to which an election under sec_2056 applies sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable sec_20_2056_b_-7 of the estate_tax regulations provides that in general the election referred to in sec_2056 and v is made on the return of tax imposed by sec_2001 or sec_2101 for purposes of this paragraph the term return of tax imposed by sec_2001 means the last estate_tax_return filed by the executor on or before the due_date of the return including extensions or if a timely return is not filed the first estate_tax_return filed by the executor after the due_date sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose date is prescribed by a regulation and not expressly provided by statute requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the plr-107048-14 complexity of the return or issue the taxpayer was unaware of the necessity for the election sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore executor is granted an extension of time of days from the date of this letter to make a qtip_election with respect to the qtip marital trust and account the election should be made on a supplemental form_706 filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the form the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely associate chief_counsel passthroughs special industries by _____________________________ leslie h finlow senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes cc
